Justice Stevens
delivered the opinion of the Court.
We granted certiorari, 509 U. S. 953 (1993), to consider the question whether, in an action against several alleged joint *223tortfeasors under general maritime law, the plaintiff’s settlement with one defendant bars a claim for contribution brought by nonsettling defendants against the settling defendant. Because the opinion that we announce today in McDermott, Inc. v. AmClyde, ante, p. 202, adopts the proportionate share rule, under which actions for contribution against settling defendants are neither necessary nor permitted, we vacate the judgment of the Court of Appeals and remand the case for further proceedings consistent with that opinion.

It is so ordered.